Citation Nr: 0716545	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran currently has, at worst, Level I hearing in 
his left ear and Level I hearing in his right ear.  

2.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Part 
4, Diagnostic Code 6100 (2006).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. §4.87, 
Part 4, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims (Court 
or Veterans Court) has held that this notice must be provided 
to a claimant prior to an initial, unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ) or RO in this case.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  Regulations also dictate 
that VA has a duty to assist claimants, essentially providing 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial, increased rating for the veteran's service-
connected disabilities of bilateral hearing loss and 
bilateral tinnitus.  The Board notes that the veteran's claim 
was received in March 2003.  In April 2003, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Following the veteran's formal appeal, he received an updated 
VCAA notice in April 2005.  In each case, the veteran was 
advised to submit any evidence in his possession pertaining 
to the claim, and to notify VA of any information or evidence 
he wished VA to retrieve for him.  Thus, the Board finds that 
the content and timing of the April 2003 and April 2005 
notices comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the VCAA letters in this case did not provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date should the claim for 
service connection be granted.  As noted above, in a 
September 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and bilateral tinnitus, 
and the issue on appeal now concerns the claim of entitlement 
to higher evaluations for these now service-connected 
disabilities.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

The RO awarded service connection for bilateral hearing loss 
at 0 percent disabling, and service connection for tinnitus 
at 10 percent disabling effective March 31, 2003 (date of 
claim).  Therefore, the original VCAA letter served its 
purposes in that it provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's July 2004 notice of disagreement (NOD), the 
claimant took issue with the initial non-compensable 
disability rating for bilateral hearing loss, and the 10 
percent rating for tinnitus, and he is presumed to be seeking 
the maximum benefits available under the law.  
Dingess/Hartman v. Nicholson; see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. 
§§ 5103(a) and 7105(d), the RO properly issued a February 
2005 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the service-connected hearing loss or 
tinnitus since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and the examinations in this case are adequate upon which to 
base a decision.  The records satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II. Procedural History

The veteran filed a claim for service connection for 
bilateral hearing loss and bilateral tinnitus in March 2003.  
In a statement from the veteran, submitted in April 2004, he 
attested that he had a hearing problem upon discharge from 
the Navy, and that his hearing problem was etiologically 
linked to the firing of 5" guns while in service.

Following the submission of his claim, a VA audiological 
examination in April 2003 was conducted, yielding puretone 
threshold averages of 36 decibels in the right ear and 46 
decibels in the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.

In a September 2003 rating decision, service connection for 
bilateral hearing loss was granted with an evaluation of 0 
percent disabling, and tinnitus was granted with an 
evaluation of 10 percent.

The veteran then filed a notice of disagreement in July 2004, 
stating, "I disagree with the 0% rating for impaired hearing 
and the 10% rating on tinnitus."

A February 2005 statement of the case continued each rating 
percentage.  Bilateral hearing loss was continued at 0 
percent based on the results of the April 2003 VA 
examination, and tinnitus remained 10 percent disabling 
because 10 percent is the highest possible evaluation under 
the law.

In the Appellant's brief, the veteran's representative raised 
the issue of a separate evaluation for each ear for service-
connected tinnitus.

III. Law and Analysis

A.  Hearing Loss

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the VA Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Testing for hearing loss is conducted by a 
state-licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is indicated where the row and 
column intersect.  Table VIa is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  
Copies of the pertinent tables were provided to the veteran 
in the statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In April 2003, the veteran was afforded a VA audiological 
examination.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
40
40
LEFT

20
50
50
65

The puretone threshold average in the right ear was 36 
decibels and the puretone threshold average in the left ear 
was 46 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 92 
percent in the left ear.  Speech discrimination was 
"excellent" in quiet for the right ear, and "good" in the 
left ear.  

Under the rating criteria, the April 2003 examination results 
constitute Level I hearing on the left and Level I hearing on 
the right.  When combined, the result is a non-compensable or 
0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz on examination.

As to statements made by the veteran in regard to his hearing 
deficiency, it is noted that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his hearing loss are not competent, 
at least as to the measurable level of hearing loss that must 
be provided by the appropriate testing for VA rating 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has difficulty hearing, he is not competent 
to state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.

The Board is bound in its decision by application of the VA 
Rating Schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 

Should the veteran experience any further degradation in 
hearing, he may file another claim for increased rating at 
that time.

B.  Tinnitus

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  The 
veteran's claim was filed in March 2003; service connection 
for tinnitus was established effective from March 31, 2003.

Historically, in Smith v. Nicholson, 19 Vet. App. 63, 78, 
(2005) the Veterans Court held that the pre-1999 and pre-June 
13, 2003 versions of Diagnostic Code 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Veterans Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's claim was filed in March 2003.  
Even though the claim was filed prior to June 13, 2003, it is 
now settled that the version of Diagnostic Code 6260 in 
effect prior to June 2003 as well as the current regulation 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  

Therefore, the claim for a higher rating for tinnitus, 
whether the veteran seeks higher schedular rating than 10 
percent in one ear, or separate 10 percent ratings for each 
ear, must be denied under Diagnostic Code 6260.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


